UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2241


ANDRE JAVION PORTEE,

                    Plaintiff - Appellant,

             v.

UNITED STATES DEPARTMENT OF AGRICULTURE; OFFICE OF THE
ASSISTANT SECRETARY FOR CIVIL RIGHTS; THOMAS J. VILSACK,

                    Defendant - Appellee.



Appeal from the United States District Court for the Southern District of West Virginia,
at Charleston. John T. Copenhaver, Jr., Senior District Judge. (2:15-cv-13928)


Submitted: March 14, 2019                                         Decided: March 25, 2019


Before KING and RICHARDSON, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Andre Javion Portee, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Andre Javion Portee appeals the district court’s order accepting the

recommendation of the magistrate judge granting the United States Department of

Agriculture’s motion for summary judgment and denying his motion for summary

judgment. We have reviewed the record and find no reversible error. * Accordingly, we

affirm for the reasons stated by the district court. Portee v. USDA, No. 2:15-cv-13928

(S.D.W. Va. Aug. 31, 2018). We grant leave to proceed in forma pauperis. We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




      *
        Portee asserts numerous issues in his informal brief. However, in his objections
to the magistrate judge’s report and recommendation, he objected only to the magistrate
judge’s findings related to a February 7, 2013, letter to his Congressman. He has
therefore waived appellate review of all other issues. United States v. Midgette, 478,
F.3d 616, 621-22 (4th Cir. 2007).


                                            2